DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 7-12, 14 and 18-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Henshaw (US 9270230) in view of Wigney (US 20180254530).


    PNG
    media_image1.png
    484
    766
    media_image1.png
    Greyscale

 	With respect to claim 1, figures 2 of Henshaw (US 9270230) discloses a fast-switching power management circuit comprising: 5a multi-level voltage circuit (210) configured to generate a plurality of output voltages (222) based on a supply voltage (from 112); a switch circuit (204) coupled to the multi-level voltage circuit (210)  to receive the plurality of output voltages (222) ; and a control circuit (202) configured to: 10determine an output voltage target (the voltages are selected to “ensure that the driver stage can provide sufficient peak RF drive power for the output stage ” Col. 10, lines 36-46); and control the switch circuit to output a lowest one of the plurality of output voltages (“ An efficient operation is ensured by generating the necessary supply voltage to amplify the signal to the desired level, whilst ensuring that the instantaneous supply voltage is not excessively above the desired level.”,  Col. 8 lines23-30 Here: the efficient operation is interpreted as the selection of the lowest signal available of the four lines with sufficient voltage to drive the output stage) that is greater than or equal to the output voltage target (“In some applications, the average and peak power may be the same, whilst in others the peak power will be higher than the average.  As the power supply selected needs to be sufficient for handling peak powers, the look-up table is arranged to select appropriate power levels in dependence upon a PCL level” (Col. 11, lines 2-6)). 15  
 	Henshaw does not disclose a supply voltage circuit configured to generate the supply voltage based on a battery voltage, wherein the supply voltage differs from the battery voltage by a headroom. 
	Headroom in the specification is defined as the difference between the supply voltage and the battery voltage.  
 	Wigney (abstract) teaches a battery that works by regulating the power source to provide a suitable voltage output.  The voltage regulation device includes electronic components that are operatively connect to each other in order to regulate an output voltage in a programmed variable level.  This programmed variable level is akin to headroom.
 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Wigney’s voltage regulation device with Henshaw’s battery 212 in order to provide continuous high performance and to prevent burn out as disclosed in Wigney  ([0019], Wigney).  


    PNG
    media_image2.png
    602
    501
    media_image2.png
    Greyscale
FIG. 8
- 	With respect to claim 2, the combination above (see also figure 8 of Henshaw (US 9270230)) produces s a fast-switching power management circuit comprising: 5a multi-level voltage circuit (210) configured to generate a plurality of output voltages (from 210) based on a supply voltage (from 212); a switch circuit (702) coupled to the multi-level voltage circuit (210)  to receive the plurality of output voltages (at A and B) ; and a control circuit (not shown but interpreted as the circuit providing control signal 228) configured to: 10determine an output voltage target (the voltages are selected to “ensure that the driver stage can provide sufficient peak RF drive power for the output stage ” Col. 10, lines 36-46); and control the switch circuit to output a lowest one of the plurality of output voltages (“ An efficient operation is ensured by generating the necessary supply voltage to amplify the signal to the desired level, whilst ensuring that the instantaneous supply voltage is not excessively above the desired level.”,  Col. 8 lines23-30 Here: the efficient operation is interpreted as the selection of the lowest signal available of the four lines with sufficient voltage to drive the output stage) that is greater than or equal to the output voltage target (“In some applications, the average and peak power may be the same, whilst in others the peak power will be higher than the average.  As the power supply selected needs to be sufficient for handling peak powers, the look-up table is arranged to select appropriate power levels in dependence upon a PCL level” (Col. 11, lines 2-6))15 further comprising a second switch circuit (705 ) coupled to the multi-level voltage circuit  (210)  to receive the plurality of output voltages (A or B), wherein the control circuit is further configured to: determine a second output voltage target (the voltages are selected to “ensure that the driver stage can provide sufficient peak RF drive power for the output stage ” Col. 10, lines 36-46 (Here: first or second output target are dependent of first or second mode of operation, as applied to figure 8 using same function as figure 6 wherein the second mode of operation is described in Col. 14 lines 27-48); and control the second switch circuit to output a lowest one of the plurality of 20 output voltages (“ An efficient operation is ensured by generating the necessary supply voltage to amplify the signal to the desired level, whilst ensuring that the instantaneous supply voltage is not excessively above the desired level.”,  Col. 8 lines23-30 Here: the efficient operation is interpreted as the selection of the lowest signal available of the four lines with sufficient voltage to drive the output stage.) that is greater than or equal to the second output voltage target (“In some applications, the average and peak power may be the same, whilst in others the peak power will be higher than the average.  As the power supply selected needs to be sufficient for handling peak powers, the look-up table is arranged to select appropriate power levels in dependence upon a PCL level” (Col. 11, lines 2-6)).  
 	With respect to claim 3, the combination above produces the fast-switching power management circuit of claim 2 wherein the control circuit (not shown but interpreted as the circuit providing control signal 228) is further configured to receive the output voltage target and the 25 second output voltage target (Here the output voltage targets are interpreted as the PCL specifications determining the transmit power; Col. 10 lines 53-56) the power from a transceiver circuit (Interpreted as the mobile device, Col. 10 line 54).  
	With respect to claim 7, the combination above produces the fast-switching power management circuit of claim 2 wherein the control circuit (not shown but producing 228) is further configured to control the supply voltage circuit (212) to adjust 10 the supply voltage to minimize a difference between the supply voltage and the battery voltage (Here supply voltage and battery voltage are the same so the difference is minimized).  
 	With respect to claim 8, the combination above produces the fast-switching power management circuit of claim 2 wherein: the multi-level voltage circuit (210) is further configured to generate each of the 15 plurality of output voltages from the supply voltage (230) based on a respective one of a plurality of scaling factors; and each of the plurality of scaling factors is a function of a voltage ratio (Here: per claim 8 ,  dependence on the average power is interpreted as a voltage ratio which is a scaling factor based on the average power of the signal to be amplifier “arranging the voltage supply stage to provide a supply voltage to the first amplifier stage in dependence on an average power of a signal to be amplified; and arranging the voltage supply stage to provide a supply voltage to the second amplifier stage in dependence on an instantaneous power of the signal to be amplified,”).25  
 	With respect to claim 9, the combination above produces the fast-switching power management circuit of claim 8 wherein the 20 control circuit is further configured to: dynamically determine the voltage ratio based on a higher one of the output voltage target and the second output voltage target; (“In some applications, the average and peak power may be the same, whilst in others the peak power will be higher than the average.  As the power supply selected needs to be sufficient for handling peak powers, the look-up table is arranged to select appropriate power levels in dependence upon a PCL level” (Col. 11, lines 2-6)) ; and30 dynamically adjust the plurality of scaling factors based on the determined voltage ratio. (Here: per claim 8, dependence on the average power is interpreted as a voltage ratio which is a scaling factor based on the average power of the signal to be amplifier “arranging the voltage supply stage to provide a supply voltage to the first amplifier stage in dependence on an average power of a signal to be amplified; and arranging the voltage supply stage to provide a supply voltage to the second amplifier stage in dependence on an instantaneous power of the signal to be amplified,”).25  
  	With respect to claim 10, figures 2 of Henshaw (US 9270230) discloses a wireless communication apparatus (mobile telecommunication system (Col. 10, lines 53-56) comprising: a fast-switching power management circuit comprising: multi- level voltage circuit (210) configured to generate a plurality of output voltages (222) based on a supply voltage (from 212); a switch circuit (204) coupled to the multi-level voltage circuit (210)  to receive the plurality of output voltages (222) ; and a control circuit (202) configured to: 10determine an output voltage target (the voltages are selected to “ensure that the driver stage can provide sufficient peak RF drive power for the output stage ” Col. 10, lines 36-46); and control the switch circuit to output a lowest one of the plurality of output voltages (“ An efficient operation is ensured by generating the necessary supply voltage to amplify the signal to the desired level, whilst ensuring that the instantaneous supply voltage is not excessively above the desired level.”,  Col. 8 lines23-30 Here: the efficient operation is interpreted as the selection of the lowest signal available of the four lines with sufficient voltage to drive the output stage) that is greater than or equal to the output voltage target (“In some applications, the average and peak power may be the same, whilst in others the peak power will be higher than the average.  As the power supply selected needs to be sufficient for handling peak powers, the look-up table is arranged to select appropriate power levels in dependence upon a PCL level” (Col. 11, lines 2-6)). 15  
	Henshaw does not disclose a supply voltage circuit configured to generate the supply voltage based on a battery voltage, wherein the supply voltage differs from the battery voltage by a headroom. 
	Headroom in the specification is defined as the difference between the supply voltage and the battery voltage.  
 	Wigney (abstract) teaches a battery that works by regulating the power source to provide a suitable voltage output.  The voltage regulation device includes electronic components that are operatively connect to each other in order to regulate an output voltage in a programmed variable level.  This programmed variable level is akin to headroom.
 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Wigney’s voltage regulation device with Henshaw’s battery 212 in order to provide continuous high performance and to prevent burn out as disclosed in Wigney  ([0019], Wigney).  
 	With respect to claim 11, the combination above produces the wireless communication apparatus of claim 10 wherein the fast-switching power management circuit comprising: 5a multi-level voltage circuit (210) configured to generate a plurality of output voltages (from 210) based on a supply voltage (from 212); a switch circuit (702) coupled to the multi-level voltage circuit (210)  to receive the plurality of output voltages (at A and B) ; and a control circuit (not shown providing control signal 228) configured to: 10determine an output voltage target (the voltages are selected to “ensure that the driver stage can provide sufficient peak RF drive power for the output stage ” Col. 10, lines 36-46); and control the switch circuit to output a lowest one of the plurality of output voltages (“ An efficient operation is ensured by generating the necessary supply voltage to amplify the signal to the desired level, whilst ensuring that the instantaneous supply voltage is not excessively above the desired level.”,  Col. 8 lines23-30 Here: the efficient operation is interpreted as the selection of the lowest signal available of the four lines with sufficient voltage to drive the output stage) that is greater than or equal to the output voltage target (“In some applications, the average and peak power may be the same, whilst in others the peak power will be higher than the average.  As the power supply selected needs to be sufficient for handling peak powers, the look-up table is arranged to select appropriate power levels in dependence upon a PCL level” (Col. 11, lines 2-6))15 further comprising a second switch circuit (705 ) coupled to the multi-level voltage circuit  (210)  to receive the plurality of output voltages (A or B), wherein the control circuit is further configured to: determine a second output voltage target (the voltages are selected to “ensure that the driver stage can provide sufficient peak RF drive power for the output stage ” Col. 10, lines 36-46 (Here: first or second output target are dependent of first or second mode of operation, as applied to figure 8 using same function as figure 6 wherein the second mode of operation is described in Col. 14 lines 27-48); and control the second switch circuit to output a lowest one of the plurality of 20 output voltages (“ An efficient operation is ensured by generating the necessary supply voltage to amplify the signal to the desired level, whilst ensuring that the instantaneous supply voltage is not excessively above the desired level.”,  Col. 8 lines23-30 Here: the efficient operation is interpreted as the selection of the lowest signal available of the four lines with sufficient voltage to drive the output stage.) that is greater than or equal to the second output voltage target (“In some applications, the average and peak power may be the same, whilst in others the peak power will be higher than the average.  As the power supply selected needs to be sufficient for handling peak powers, the look-up table is arranged to select appropriate power levels in dependence upon a PCL level” (Col. 11, lines 2-6)).  
 	With respect to claim 12, the combination above produces the wireless communication apparatus of claim 11 further comprising: a first power amplifier circuit (108) coupled to the switch circuit and configured to amplify a first radio frequency (RF) signal based on the one of the plurality of output voltages (A and B) outputted by the switch circuit (702); and20 a second power amplifier circuit (106) coupled to the second switch circuit (705) and configured to amplify a second RF signal based on the one of the plurality of output voltages outputted by the second switch circuit.  
 	With respect to claim 14, the combination above produces the wireless communication apparatus of claim 11 wherein the control 30 circuit (not shown but interpreted as coming from 228) is further configured to determine the output voltage target and the second QID20804 18 output voltage target based on a target voltage signal received (Here the output voltage targets are interpreted as the PCL specifications determining the transmit power; Col. 10 lines 53-56) from a transceiver circuit (Interpreted as the mobile device, Col. 10 line 54).  .  
	With respect to claim 18, the combination above produces the wireless communication apparatus of claim 15 wherein the control circuit (not shown but producing control signal 228) is further configured to control the supply voltage (230) circuit to adjust the supply voltage to maintain the headroom between the supply voltage and the battery voltage (Here the Wigney device has the ability to be programmed to maintain the desired headroom).  
 	With respect to claim 19, the combination above produces t20he wireless communication apparatus of claim 11 wherein: the multi-level voltage circuit (210) is further configured to generate each of the plurality of output voltages (at A or B) from the supply voltage (230) based on a respective one of a plurality of scaling factors; and each of the plurality of scaling factors is a function of a voltage ratio (Here: per claim 8 ,  dependence on the average power is interpreted as a voltage ratio which is a scaling factor based on the average power of the signal to be amplifier “arranging the voltage supply stage to provide a supply voltage to the first amplifier stage in dependence on an average power of a signal to be amplified; and arranging the voltage supply stage to provide a supply voltage to the second amplifier stage in dependence on an instantaneous power of the signal to be amplified,”).25  
 	With respect to claim 20, the combination above produces the wireless communication apparatus of claim 19 wherein the control circuit is further configured to: dynamically determine the voltage ratio based on a higher one of the output voltage target and the second output voltage target (“In some applications, the average and peak power may be the same, whilst in others the peak power will be higher than the average.  As the power supply selected needs to be sufficient for handling peak powers, the look-up table is arranged to select appropriate power levels in dependence upon a PCL level” (Col. 11, lines 2-6)).  ; and30 dynamically adjust the plurality of scaling factors based on the determined voltage ratio. (Here: per claim 8, dependence on the average power is interpreted as a voltage ratio which is a scaling factor based on the average power of the signal to be amplifier “arranging the voltage supply stage to provide a supply voltage to the first amplifier stage in dependence on an average power of a signal to be amplified; and arranging the voltage supply stage to provide a supply voltage to the second amplifier stage in dependence on an instantaneous power of the signal to be amplified,”).25  
Claims 5, 6 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henshaw (US 9270230) in view of Wigney (20180254530) infurther view of Korzenioski (8723492).
 	With respect to claim 5, the Henshaw and Wigney combination above produces the fast-switching power management circuit of claim 2 but fails to disclose wherein the supply voltage circuit comprises a low-dropout (LDO) voltage regulator circuit.  


    PNG
    media_image3.png
    316
    556
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    675
    522
    media_image4.png
    Greyscale

 	Figs. 3 and  4 of Korzenioski ‘492 teaches a multi-level power generator generator (V_out_P1 to V_out_P6) having LDOs (see 401-406 and 101 of Fig. 1A). Col. 1, lines 45-56 disclose using LDO promote efficiency.  The particular inventive LDO of ‘492 having multiple CHLDO has the benefit of improving power supply with the high efficiency and low output noise associated with LDOs without requiring a complex controller (Col. 2, lines 1-25).  (Here: Figure 3 being the supply voltage circuit)
 	It  would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the CHLDO of Figures 3 and 4 of Korzenioski ‘492 as the Multi-Stage Supply of Henshaw ‘230 for the above purpose of promoting efficiency and producing low noise and providing for multiple output lines without having a complex controller.
	With respect to claim 6, the combination above produces the fast-switching power management circuit of claim 2 wherein the 5 supply voltage circuit comprises an inductor-based direct-current (DC) to DC (DC-DC) voltage converter (300, see Figs. 3A and 3B).
 	With respect to claim 16, Henshaw  and Wigney combination above produces the wireless communication apparatus of claim 11 but fails to disclose wherein the supply voltage circuit comprises a low-dropout (LDO) voltage regulator circuit.  
	Figs. 3 and  4 of Korzenioski ‘492 teaches a multi-level power generator generator (V_out_P1 to V_out_P6) having LDOs (see 401-406 and 101 of Fig. 1A). Col. 1, lines 45-56 disclose using LDO promote efficiency.  The particular inventive LDO of ‘492 having multiple CHLDO has the benefit of improving power supply with the high efficiency and low output noise associated with LDOs without requiring a complex controller (Col. 2, lines 1-25).  (Here: Figure 3 being the supply voltage circuit)
 	It  would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the CHLDO of Figures 3 and 4 of Korzenioski ‘492 as the Multi-Stage Supply of Henshaw ‘230 for the above purpose of promoting efficiency and producing low noise and providing for multiple output lines without having a complex controller.
 	With respect to claim 17,15 the combination above produces the fast-switching power management circuit of claim 11 wherein the  supply voltage circuit comprises an inductor-based direct-current (DC) to DC (DC-DC) voltage converter (300, see Figs. 3A and 3B).
Allowable Subject Matter
Claim 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 13, Henshaw a above discloses the wireless communication apparatus of claim 12 wherein: but fails to disclose 25the first RF signal is a Wi-Fi signal transmitted in a 2.4 GHz Industrial, Scientific, and Medical (ISM) band; and the second RF signal is a Wi-Fi signal transmitted in a 5 GHz ISM band.  
Here, the two distinct wireless bands are not found in relation to the claim 12 apparatus as disclosed in Henshaw or the other prior art references of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524. The examiner can normally be reached M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mennatoallh Youssef can be reached on M-F (8:00am-4:00pm). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHAREEM E ALMO/Examiner, Art Unit 2849     

/DANIEL C PUENTES/Primary Examiner, Art Unit 2849